NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                    AUG 11 2020
                                                                     MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DAVID HOWELL,                                   No.   19-16495

               Plaintiff-Appellant,             D.C. No.
                                                3:17-cv-00449-MMD-WGC
 v.

CHUCK ALLEN; et al.,                            MEMORANDUM*

               Defendants-Appellees.

                     Appeal from the United States District Court
                              for the District of Nevada
                    Miranda M. Du, Chief District Judge, Presiding

                             Submitted August 7, 2020**
                              San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      David Howell, proceeding pro se, appeals the district court’s order granting

summary judgment for Appellees. We have jurisdiction under 28 U.S.C. § 1291

and, on de novo review, Sandoval v. County of Sonoma, 912 F.3d 509, 515 (9th Cir.

2018), we affirm.


      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      1. The district court did not err in granting summary judgment on Howell’s

deliberate indifference claims. As to Sheriff Allen, the record lacks evidence of his

knowledge of the roof construction work, defeating this claim. See Gordon v.

County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018) (to establish deliberate

indifference claim, must demonstrate “the defendant made an intentional decision”

on confinement conditions). As to Officers Smith and Hagan, summary judgment

was appropriate as Howell failed to establish their behavior rose to the level of

deliberate indifference that caused him to fall ill. See id. (causation must be

established for deliberate indifference claim to succeed).

      2. The district court did not err in granting summary judgment on Howell’s

equal protection clause claim against Smith and Hagan, as the record does not

establish Smith and Hagan intentionally treated Howell differently than similarly

situated individuals. See Furnace v. Sullivan, 705 F.3d 1021, 1030–31 (9th Cir.

2013) (affirming summary judgment where no evidence that officers treated the

appellant differently than others in relevant class); Towery v. Brewer, 672 F.3d 650,

660 (9th Cir. 2012) (for class of one theory, individual must establish less favorable

treatment than others generally).

      AFFIRMED.




                                          2